



Exhibit 10.1


Stock Unit - US Electronic Agreement (Time-Based)
2013 Stock Incentive Plan
   


DELL TECHNOLOGIES INC.
Restricted Stock Unit Agreement


Dell Technologies Inc., a Delaware corporation (the “Company”), is pleased to
grant you an Other Stock-Based Award in the form of “restricted stock units”
representing the right to receive shares of the Company's Class C Common Stock
(the “Shares”), subject to the terms and conditions described below. The number
of restricted stock units that are awarded to you (the “Units”) is stated in
step one of the Company’s stock plan administrator’s online grant acceptance
process (the “Grant Summary”). Each Unit represents the right to receive one
Share. As a material inducement to the Company to grant you this award, you
agree to the following terms and conditions. You agree that you are not
otherwise entitled to this award, that the Company is providing you this award
in consideration for your promises and agreements below, and that the Company
would not grant you this award absent those promises and agreements. This
Restricted Stock Unit Agreement (this “Agreement”), the Grant Summary, and the
Dell Technologies Inc. 2013 Stock Incentive Plan (as amended, modified or
restated from time to time, the “Plan”) set forth the terms of your Units
identified in your Grant Summary.


1.    Vesting - The Units will vest, and you will receive Shares, in accordance
with the schedule in your Grant Summary. The Company will issue you one Share
for each vested Unit to be delivered on the applicable vesting date or as soon
as administratively practicable thereafter; provided that in no event shall
Shares be delivered later than the fifteenth day of the third month following
the end of the calendar year with respect to which the Units were earned and not
subject to forfeiture. The issuance of Shares shall be evidenced in such manner
as the Company, in its discretion, deems appropriate. You will have no further
rights with regard to Units once the Shares related to such Units have been
issued.


2.    Expiration - If your Employment terminates for any reason other than your
death or Disability any Units that have not vested as described above will
expire at that time.


If your Employment is terminated by reason of your death or Disability, unless
otherwise set forth in your Grant Summary, all outstanding Units will vest
immediately and automatically upon such termination of Employment and the Shares
will be distributed to you as soon as administratively practical and in all
events within 60 days of such termination of Employment.
 
As used herein, the term “Employer” means the Company (if you are employed by
the Company) or the Affiliate or Subsidiary of the Company that employs you. As
used herein, the term “the Company” includes all Affiliates and Subsidiaries of
the Company, including your Employer. As used herein, the term “Employment” has
the meaning set forth in the Plan, except that it shall exclude employment with
or the provision of services to VMware, Inc., SecureWorks Corp., and Pivotal
Software, Inc. and their respective Subsidiaries.


As used herein, the term “Affiliate” means any company or other entity that
controls, is controlled by or is under common control with the Company within
the meaning of Rule 405 of Regulation C under the Securities Act, including any
Subsidiary.


As used herein, the term “Disability” means, with respect to you, that: (1) on
or prior to the date of termination, you have provided proof that you have been
determined by the U.S. Social Security Administration to be eligible for
disability benefits under the Social Security disability insurance program or
the Supplemental Security Income program; and (2) the Committee has determined
that you have a permanent physical or mental impairment of sufficient severity
as to prevent you from performing duties for the Company or an Affiliate and
provided written notice to you that your employment is terminated due to a
permanent “Disability” for purposes of the Plan. The Committee, or its designee,
may establish any process or procedure it deems appropriate for determining
whether you have a “Disability.” Whether your employment is terminated due to
“Disability” for purposes of the Plan shall be determined by the Committee in
the Committee’s complete discretion.


3.    Rights as a Stockholder - You, or your estate or heirs, will have no
rights as a stockholder with respect to unvested Units, or with respect to
Shares that may be received by you with respect to your Units until those Shares
are issued and registered in your name on the books of the Company's transfer
agent. Units granted to you will be satisfied wholly through the issuance and
delivery of Shares; provided that in lieu of issuing any fractional Share, the
Company shall make a cash payment to you equal to the Fair Market Value of such
fractional Share.





--------------------------------------------------------------------------------





4.    Agreement With Respect to Taxes - You must pay any federal, state, local
and foreign taxes that are required to be withheld by the Company or your
Employer. You may pay such amounts in cash or make other arrangements
satisfactory to the Company or your Employer for the payment of such amounts.
You agree that the Company or your Employer, at its sole discretion and to the
fullest extent permitted by Applicable Law, shall have the right to demand that
you pay such amounts in cash or deduct such amounts from any payments of any
kind otherwise due to you. At the Company or your Employer’s sole discretion,
the Company or your Employer may permit or require that such withholding tax
obligation shall be satisfied by withholding from the Shares otherwise issuable
to you, that number of Shares having an aggregate Fair Market Value at the time
the withholding tax obligation arises equal to the amount of such withholding
tax obligation. Such withholding obligation may be, or, if the Committee so
directs, such withholding obligation shall be, satisfied by your delivery (on a
form prescribed or accepted by the Committee) of an irrevocable direction to a
licensed securities broker acceptable to the Committee to sell vested Shares
being delivered under the award and to deliver all or part of the sale proceeds
to the Company to satisfy the withholding obligation directly to the Company or
your Employer. If the applicable tax withholding is satisfied by an irrevocable
direction to a licensed securities broker, you will be subject to the Company’s
policies regarding insider trading restrictions, which may affect your ability
to acquire or sell Shares under the Plan. By acceptance of the award granted
hereunder, you certify your understanding of and intent to fully comply with the
standards contained in the Company’s insider trading policies (and related
policies and procedures adopted by the Company).


You agree that, subject to compliance with Applicable Law, the Company or your
Employer may recover from you taxes which may be payable by the Company or your
Employer in any jurisdiction in relation to this award. You agree that the
Company or your Employer shall be entitled to use whatever method they may deem
appropriate to recover such taxes including the sale of any Shares, paying you a
net amount of shares (or cash), or recovering the taxes via payroll and direct
invoicing. You further agree that the Company or your Employer may, as they
reasonably consider necessary, amend or vary this Agreement to facilitate such
recovery of taxes.


5.    Leaves of Absence - For purposes of this Agreement, your Employment does
not terminate when you take a leave of absence that has been approved by the
Company or your Employer or is one to which you are legally entitled regardless
of such approval.


6.    Return of Share Value - You understand and agree that the Units are
designed to align your long-term interests with those of the Company and that
having your interests aligned with the Company is a condition of retaining any
Units, Shares delivered to you in respect of Units, or the cash value associated
with same. You further understand and agree that if the Company, acting through
the Committee, determines that you engaged in “Conduct Detrimental to the
Company” (as defined below) during your Employment or during the one-year period
following the termination of your Employment, you shall, upon demand, return to
the Company, in the form of a cash payment, certain share value (“Returnable
Share Value”). For purposes of this provision, “Returnable Share Value” means a
cash amount equal to the gross value of the Shares that were issued to you
pursuant to this Agreement, determined as of the date such Shares were issued to
you and using the Fair Market Value of the Company’s Class C Common Stock on
that date. You understand and agree that your repayment of the Returnable Share
Value is separate from and does not preclude the Company from seeking and
obtaining other relief based on your conduct that constitutes Conduct
Detrimental to the Company.


For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if:


(a)
you engage in serious misconduct (whether or not such serious misconduct is
discovered by the Company prior to the termination of your Employment);



(b)
except for actions taken on behalf of your Employer within the scope of your
Employment, you use, disclose, copy, store, or retain any confidential,
proprietary, or trade secret information obtained by you in connection with your
Employment;



(c)
except for communications made on behalf of your Employer within the scope of
your Employment, you advise, assist, attempt to influence or otherwise induce or
persuade (or assist any other person in advertising, attempting to influence or
otherwise induce or persuade) any person employed by the Company to end his or
her employment with the Company; or



(d)
you engage in Conflicting Activities (as described below).






--------------------------------------------------------------------------------





For purposes of this provision, “Conflicting Activities” means you, without the
advance, express, written consent of the Company’s Chief Human Resources
Officer:


(a)
are or become a principal, owner, officer, director, shareholder or other equity
owner (other than a holder of less than 5% of the outstanding shares or other
equity interests of a publicly traded company) of a Competitor (as defined
below);



(b)
are or become a partner or joint venture in any business or other enterprise or
undertaking with a Competitor;



(c)
work or perform services (including contract, consulting or advisory services)
for a Competitor in any geographic area where the Company conducts business, if
your work or services (i) are similar in any material way to the work or
services you performed for the Company in the twenty-four month period preceding
the termination of your Employment or (ii) could result in you using the
Company’s confidential information or trade secrets; or



(d)
solicit, divert, take away (or attempt to solicit, divert, or take away),
directly or by assistance of others, any business from the Company’s clients or
customers (including actively sought clients or customers) with whom you have or
have had material contact during your Employment, for purposes of providing
products or services that are competitive with those provided by the Company.



You understand and agree that neither this provision nor any other provision of
this Agreement prohibits you from engaging in Conduct Detrimental to the
Company, but only requires repayment of Returnable Share Value if you engage in
Conduct Detrimental to the Company.


The term “Competitor” means any entity, or other business concern, that offers
or plans to offer products or services that are materially competitive with any
of the products or services being manufactured, offered, marketed, or are
actively developed by the Company as of the date your Employment ends.


If you enter into any business, employment, or service relationship during your
Employment or within the one-year period following the termination of your
Employment, you agree to provide the Company sufficient information regarding
the relationship to enable the Company to determine whether such employment or
service constitutes Conflicting Activities. You agree to provide such
information to your first and second-level manager in writing within five
business days of agreeing to the business, employment, or service relationship.
You understand and agree that if you fail to provide sufficient information as
required by this paragraph, the Committee may consider your failure to provide
such information in making its determination, and you waive any claim or
objection related to the Committee doing so and to the Committee failing to
consider information you failed to provide.


The Committee shall have complete and absolute authority to make any factual
findings and to construe and interpret the provisions of this Agreement,
including but not limited to any determination as to whether you have engaged in
“Conduct Detrimental to the Company.” Any such interpretations or determinations
by the Committee will be final, binding, and conclusive on you, your
beneficiaries or successors, the Company and all other interested persons.


Notwithstanding anything herein to the contrary, if, within 30 days of the last
day of your Employment, you either reside or work in the Commonwealth of
Massachusetts, you agree that the provisions of the addendum attached hereto
(the “Addendum”), shall apply to this Agreement and control to the extent there
is any conflict between the Addendum and the other provisions of this Agreement.


7.    Transferability - The Units are not transferable other than by will or the
applicable laws of descent and distribution, and unvested Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered, whether by
operation of law or otherwise, nor may the Units be made subject to execution,
attachment or similar process. If you attempt to take any of the actions in the
immediately preceding sentence, the Units will immediately become forfeited.
Once Units have vested and Shares have been issued to you, such Shares shall be
freely transferable, subject to any applicable securities laws, rules and
regulations, any separately stated transfer restrictions that the Company may
impose on such Shares, and any Restricted Periods (as defined below) to which
you may be subject.


8.    Trading Restrictions - If you are subject to any Company “blackout” policy
or other trading restriction imposed by the Company (a “Restricted Period”) on
the date a distribution would otherwise be made pursuant to Section 1 above,
such distribution shall instead be made on the earlier of (i) the date you are
not subject to any such policy or restriction and (ii) the later of (A) the end
of the calendar year in which such distribution would otherwise have been made,
and (B) a date that is immediately prior to the expiration of two and one-half
months following the date such distribution would otherwise have been made
hereunder. For purposes of this provision, you acknowledge that you may be
subject to a Restricted Period for any reason that the Company





--------------------------------------------------------------------------------





determines appropriate, including Restricted Periods generally applicable to
employees or groups of employees or Restricted Periods applicable to you during
an investigation of allegations of misconduct or Conduct Detrimental to the
Company by you.


9.    Incorporation of Plan - This award is granted under the Plan and is
governed by the terms of the Plan in addition to the terms and conditions stated
herein. This Agreement, the Grant Summary and the Plan constitute the entire
understanding between you and the Company regarding this award. In the event of
any conflict between this Agreement or the Grant Summary and the Plan, the terms
of the Plan shall control; provided that the definitions of “the Company” and
“Employment” set forth in Section 2 herein shall control over the conflicting
definitions in the Plan. All terms used herein with their initial letters
capitalized shall have the meanings given them in the Plan unless otherwise
defined herein. A copy of the Plan is available upon request from the Company's
Stock Plan Administration Department. Your Units will be subject to the terms of
any applicable agreement of merger, liquidation or reorganization in the event
the Company is subject to such corporate activity, and shall be subject to
adjustment pursuant to Section 10 of the Plan.


10.    Notice - You agree that notices may be given to you in writing either at
your home address as shown in the records of the Company or your Employer, or by
electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company’s normal process for communicating
electronically with its employees.


11.    No Right to Continued Employment - The granting of Units does not confer
upon you any right to the expectation of, or continuation of, your Employment.
Unless otherwise specified in an employment or other written agreement between
the Company or your Employer, as applicable, and you, the Company or your
Employer, as applicable, reserves the right to terminate your Employment at any
time and for any reason.


12.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation - By accepting this Agreement and the grant of the Units evidenced
hereby, you expressly acknowledge that (a) the Plan is discretionary in nature
and may be suspended or terminated by the Company at any time; (b) the grant of
Units is a one-time benefit that does not create any contractual or other right
to receive future grants of Units, or benefits in lieu of Units; (c) all
determinations with respect to future grants, if any, including the grant date,
the number of Units granted and the vesting dates, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary; (e)
the value of the Units is an extraordinary item of compensation that is outside
the scope of your employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
Units are not part of normal or expected compensation for any purpose, and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, and you waive any claim on such basis; (g) the grant of an
equity interest in the Company gives rise to the Company’s need (on behalf of
itself and its stockholders) to protect itself from Conduct Detrimental to the
Company, and your promises described in Section 6 (Return of Share Value) above
are designed to protect the Company and its stockholders from Conduct
Detrimental to the Company; (h) vesting of Units ceases upon termination of
Employment for any reason except as may otherwise be explicitly provided in the
Plan document or in this Agreement; and (i) the future value of the Units is
unknown and cannot be predicted with certainty. In addition, you understand,
acknowledge and agree that you will have no rights to compensation or damages
related to Units or Shares in consequence of the termination of your Employment
for any reason whatsoever and whether or not in breach of contract.


13.    Data Privacy Consent - As a condition of the grant of the Units, you
consent to the collection, use and transfer of personal data as described in
this paragraph. You understand that the Company and its Affiliates and
Subsidiaries hold certain personal information about you, including your name,
home address and telephone number, date of birth, social security number,
salary, nationality, job title, any ownership interests or directorships held in
the Company, its Affiliates or its Subsidiaries and details of all Units,
Shares, stock options or other equity awards awarded or cancelled (“Data”). You
further understand that the Company, its Affiliates and Subsidiaries will
transfer Data amongst themselves as necessary for the purposes of
implementation, administration and management of your participation in the Plan,
and that the Company, its Affiliates and any of its Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. You understand that
these recipients may be located in the European Economic Area or elsewhere, such
as the United States. You authorize them to receive, possess, use, retain and
transfer such Data as may be required for the administration of the Plan or the
subsequent holding of shares of common stock on your behalf, in electronic or
other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer to a broker or other
third party with whom you may elect to deposit any shares of common stock
acquired under the Plan. You understand that you may, at any time, view such
Data or require any necessary amendments to it.


14.    Governing Law and Venue - This Agreement and the Plan shall be governed
by, and construed in accordance with, the laws of the State of Delaware, United
States of America, without regard to conflict of laws principles thereof. For
any dispute for which the forum and venue are not fixed by your agreement to
arbitrate with the Company, the exclusive venue for any and all disputes arising
out of or in connection with this Agreement shall be New Castle County,
Delaware, United States of America,





--------------------------------------------------------------------------------





and the courts sitting exclusively in New Castle County, Delaware, United States
of America shall have exclusive jurisdiction to adjudicate such disputes. Each
party hereby expressly consents to the exercise of jurisdiction by such courts
and hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to such laying of venue (including the defense of inconvenient forum).


15.    Effect of Invalid Provisions - If any of the promises, terms or
conditions set forth herein are determined by a court of competent jurisdiction
to be unenforceable, any Units that have not vested as described above will
expire at that time and you agree to return to the Company an amount of cash
equal to the Fair Market Value of all Shares theretofore issued to you pursuant
to this Agreement, determined as of the date such Shares were issued.


16.    Consent to Electronic Communications - You agree that the Company may
provide you with any communications associated with this award in electronic
format. Your consent to receive electronic communications includes, but is not
limited to, all legal and regulatory disclosures and communications associated
with this award or notices or disclosures about a change in the terms and
conditions of this award.


17.    Internal Revenue Code Section 409A - This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” for purposes of Code
Section 409A. Neither you nor the Company shall have the right to accelerate or
defer the vesting and/or delivery of any Units if such action would cause this
Agreement to be subject to Code Section 409A. The Company makes no
representations or warranty and shall have no liability to you or any other
person if any provisions of or payments under this Agreement are determined to
constitute nonqualified deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section. To the extent that the Committee
determines that you would be subject to the additional 20% tax imposed on
certain non-qualified deferred compensation plans pursuant to Code Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of such amendment shall be determined by the Committee. For
purposes of this Agreement, a termination of Employment only occurs upon an
event that would be a “Separation from Service” within the meaning of Code
Section 409A.


18.    Titles and Interpretation - Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. Defined terms used in this Agreement shall apply equally to both the
singular and plural forms thereof. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation.” The term “hereunder” shall mean this entire
Agreement as a whole unless reference to a specific section or provision of this
Agreement is made. Any reference to a section, subsection and provision is to
this Agreement unless otherwise specified.


19.     Acceptance of Terms and Conditions - This award will not be effective
and you may not take action with respect to the Units or the Shares until you
have acknowledged and agreed to the terms and conditions set forth herein in the
manner prescribed by the Company. This award will also not be effective and you
may not take action with respect to the Units or the Shares if you have not
executed your Key Employee Agreement and Mutual Agreement to Arbitrate Claims in
the manner prescribed by the Company. You should print a copy of this award and
your Grant Summary for your records.
 





Awarded subject to the terms and conditions stated above:




DELL TECHNOLOGIES INC.




By: _____________________________________________







